Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-17, 19, 21, 87-88, 90, 98-108 are pending and herein examined.
Claims 6, 18, 20, 22-86, 89, 91-97 are cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-17, 19-21, 87-88, 90,100-108  is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al hereinafter Graham US 2015/0367589 in view of Langen US 2010/0263333
	Regarding claim 1, Graham discloses a method for forming a container (200 or 400) from a generally flat re-configurable blank (20 or 300; fig.1 shows a flat blank), said method comprising: 
(a) supporting a reconfigurable blank in a first generally flat orientation (fig.1); 
(b) positioning a first portion (1316) of an outward facing surface of a blank support device (1312,1700) proximate a first portion of said blank (308 with glue panel 310) while said blank is in said first orientation; wherein said blank support device comprises a mandrel (Mandrels 1312 or 1704; figs 30-33);  (c) while said first portion of said blank is in said first orientation (fig.30), rotating a second portion of said blank (306,304) from said first orientation, around a second portion (1318,1320) of the outward facing surface of said blank support device;
(d)    and while said first portion of said blank is in said first orientation, rotating a third portion of
said blank (302) from said first orientation in an opposite rotational direction to the rotation of the
second portion, around a third portion (1706) of the outward facing surface of said blank support device (par 0100-0104);
(e)    fixedly connecting said second (310) and third portions (302) of said blank together to form a generally tubular configuration around said blank support device (Fig.33).


    PNG
    media_image1.png
    517
    511
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    485
    513
    media_image2.png
    Greyscale

	Graham fails to explicitly teach pulling each blank from a stack of magazines with the rotating device and further handling the blank on the surface that forms an inner facing surface of the formed box. 
However Langen teaches a blank folding method that includes holding a magazine 110 of flat blanks 400 such that the foreword most blank is the one that is to be folded; par 0082; figs 1-2; and pulling the blank by suction to the panels that will be formed around a mandrel and create the inner surfaces of the formed case; and further teach that air suction cups 220a and 220b may be fixedly mounted to outer or forward facing face 219a of the panel rotating device 219; par 0107; figures 9-13.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have a stack of blanks in line with the folding apparatus, to simplify the movement and the equipment needed to form each box continuously; and to move the location of the suction rotating apparatus to have control of either side of the panels being folded depending on the orientation and type of the case being folded from the flat blank.

    PNG
    media_image3.png
    444
    596
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    361
    570
    media_image4.png
    Greyscale

	Regarding claim 2, Graham in view of Langen substantially teaches a method as claimed in claim 1 wherein during said rotating of said second portion of said blank, said blank is engaged by a first rotating apparatus (1324,1340,1364) on a surface side which forms an inner surface of said blank when said blank is in said second generally tubular configuration (fig.33); and wherein during said rotating of said third portion of said blank, said blank is engaged by a second rotating apparatus (1344,1326) on a surface side which forms an inner surface of said blank when said blank is in said generally tubular configuration (surface of panels are folded by rotating apparatus’ to form a tube which creates inner surfaces when folded; Graham par 0072).
	Regarding claim 3, Graham in view of Langen substantially teaches a method as claimed in claim 2 wherein said blank support device has a wall with a recess (top face 1706 has a recess 1708), said recess being configured to receive a portion of said first rotating apparatus therein (portion of glue folder plate 1364 rotates the glue panel and positons and seals the glue panel to the panel 302 in the recess 1708 which is interpreted as receiving at least a portion of the first rotating device); and wherein when said first rotating apparatus (1340,324,1364) rotates said second portion of said blank from said first orientation around the second portion of the surface of said blank support device, said second portion of the blank is held substantially against the second portion of the surface of the blank support device and a portion of said first rotating apparatus is received in said recess (Graham figure 31 and 32 show during rotation of the blank panels rotates around the mandrel 1704 and shows the panels being held in place by first rotating device 1340,1324).
Regarding claim 4, Graham in view of Langen substantially teaches a method as claimed in claim 3 wherein said recess (1708) is an opening through said wall (1706), and at least a part of said first rotating apparatus passes through said opening therein (Graham teaches a portion of glue folder plate 1364 rotates the glue panel and positons and seals the glue panel to the panel 302 in the recess 1708 which is interpreted as receiving at least a portion of the first rotating device).
	Regarding claim 5, in view of Langen substantially teaches discloses a method as claimed in claim 1, said method further comprises releasably holding said first portion of said blank in said first orientation (Graham figure 31 and 32 show during rotation of the blank panels rotates around the mandrel 1704 and shows the panels being held in place by first rotating device 1340,1324 and also can operably release the held panels as seen in figure 31 which shows folding device 1344 which is not holding the panel into a close configuration).
	Regarding claim 7, Graham in view of Langen substantially teaches a method as claimed in claim 1 wherein said interconnecting said third and second portions of said blank to secure said blank in said second generally tubular configuration comprises:  applying adhesive to a surface of a sealing portion of said blank (automated adhesive applicator 1210 that applies adhesive to predetermined area of blank 20, Graham par 0064, and further teaches a glue panel 310 or panel with adhesive; par0081); and interconnecting said surface of said sealing portion of said blank with said adhesive thereon, with a surface of an overlapping portion of said blank to secure said blank in said second generally tubular configuration (glue panel 310 is when in figure 33 which hold the formed tubular container together by presser to interconnect the panels).
	Regarding claim 8, Graham in view of Langen substantially teaches a method as claimed in claim 1, wherein after (e), further comprising: (f) releasing said first portion of said blank from said first orientation and moving said first and second portions of said blank with said case blank support device for folding other portions of said blank (after forming the generally tubular shape, a bottom folder assembly 1308, including bottom side panel folders 1398, bottom end panel folders 1402 and a lower 

    PNG
    media_image5.png
    336
    310
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    310
    331
    media_image6.png
    Greyscale

	Regarding claim 9, Graham in view of Langen substantially teaches a method as claimed in claim 1 further comprising: (f) applying adhesive to at least one surface area of said blank while said blank is in said first orientation (automated adhesive applicator 1210 that applies adhesive to predetermined area of blank 20, Graham par 0064).
	Regarding claim 10, Graham in view of Langen substantially teaches a method as claimed in claim 9 wherein (f) comprises applying adhesive to a plurality of surface areas of said blank while said blank is in said first orientation (automated adhesive applicator 1210 that applies adhesive to predetermined area of blank 20, par 0064, glue panels are taught as shown by 310 and having multiple glue panels is taught by par 0081, and further interconnecting bottom panels using a bottom folder assembly is disclosed in par 0083 and as such is interpreted to have adhesive panels that or pressed together as disclosed in Graham par 0083-0084).
	Regarding claim 11, Graham in view of Langen substantially teaches a method as claimed in claim 9 wherein said applying said adhesive occurs while said blank is held in a magazine (glue panels as disclosed have glue added prior to use of the folding, pressing and rotating device, and as such is in a magazine using an automated adhesive applicator 1210 that applies adhesive to predetermined area of blank 20, Graham par 0064).
	Regarding claim 12, Graham in view of Langen substantially teaches a method as claimed in claim 10 wherein said each of said plurality of surface areas comprises a panel of said case, each of said panel being foldable relative to another portion of said blank (glue panels are taught as shown by 310 and having multiple glue panels is taught by par 0081, and further interconnecting bottom panels using a bottom folder assembly is disclosed in par 0083 and as such is interpreted to have adhesive panels that or pressed together as disclosed in Graham par 0083-0084).
	Regarding claim 13, Graham in view of Langen a substantially teaches a method as claimed in claim 9, wherein (f), applying adhesive to said surface area of said blank while said blank is in said first orientation occurs before (b), said positioning of said first portion of said outward facing surface of said case blank support device (mandrel 1312,03 1704) proximate said first portion of said blank while said blank is in said first orientation (an automated adhesive applicator 1210 that applies adhesive to predetermined area of blank 20 prior to positioning on the mandrel support, Graham par 0064).
	Regarding claim 14, Graham in view of Langen substantially teaches a method as claimed in claim 8 further comprising after (e), then (g) moving said case blank support device with said blank in said second generally tubular configuration to a bottom portion folding station after forming the generally tubular shape, a bottom folder assembly 1308, including bottom side panel folders 1398, bottom end panel folders 1402 and a lower plate 1404, move the panel folder towards mandrel support device further explained in Graham par 0083-0084).
	Regarding claim 15, Graham in view of Langen substantially teaches a method as claimed in claim 14 further comprising after (g), then (h) folding lower portions of said blank in said second generally tubular configuration, to form said blank into a third configuration comprising an open-top container with a closed bottom portion after forming the generally tubular shape, (a bottom folder assembly 1308, including bottom side panel folders 1398, bottom end panel folders 1402 and a lower plate 1404, move the panel folder towards mandrel support device further explained in Graham par 0083-0084; after the bottom is folded the open box is moved into a product load section 1600; Graham par 0084-0085).
	Regarding claim 16, Graham in view of Langen substantially teaches a method as claimed in claim 1 wherein said reconfigurable blank comprises a blank having a plurality of foldable panels (Graham teaches 302,304,306,308,310, and further comprising side and bottom panels).
	Regarding claim 17, Graham in view of Langen substantially teaches a method as claimed in claim 16 wherein said blank support device (mandrel 1312, 1704) comprises a plurality of outward facing side surface areas that are rectangular in shape and wherein said blank has a plurality of side wall panels that are of a rectangular shape that are substantially the same size as the outward facing surface areas of the blank support device (1316, 1318, 1320 support side panels as shown in Graham figure 30-33).
	Regarding claim 19, Graham in view of Langen substantially teaches a method as claimed in claim 14, wherein (g), applying adhesive to said surface area of said blank while said blank is in said first orientation is performed before (b), said positioning of said first portion of said outward facing surface of said case blank support device proximate said first portion of said blank while said blank is in said generally flat configuration (Graham teaches glue panels such as 310 for interconnecting surfaces of the blank as disclosed have glue added prior to use of the folding, pressing and rotating device).
	Regarding claim 21, Graham in view of Langen substantially teaches a method as claimed in claim 1 wherein said blank is a case blank for forming a case (Graham figures 2-3 show formed case).

	 Regarding claim 108, Graham substantially teaches a method for forming a container (200,400) from a generally flat foldable blank (fig.1) using a mandrel (1312,1700) comprising an outward facing surface (1316,1318,1320,1706), said outward facing surface of said mandrel configured for forming a tubular shaped blank around said outward facing surface of said mandrel (figs 30-33), wherein the blank comprises a first side surface and a second side surface on an opposite side of said blank to said first side surface (inner and outer sides of the blank relative to the folded position), and wherein said blank further comprises first and second blank portions, said method comprising:
(a)    releasably holding said generally flat foldable blank proximate the mandrel (held by suction from rotating apparatus; 1324, 1340, 1364);

(c)    engaging the second blank portion on the surface of the blank with a second rotating apparatus (1344,1326) and rotating the second blank portion around a second portion of the outward facing surface of the mandrel to bring the first side surface of the blank into contact with a second portion of said outward facing surface of said mandrel;
(d)    fixedly connecting the first blank portion and the second blank portion together to form the tubular shaped blank around the outward facing surface of said mandrel, wherein an inward facing tubular surface of the tubular shaped blank is formed from the first side surface of the blank (fixedly connecting portion310 and 302 to form the tubular configuration;
(e) releasing the blank from being held.
Graham fails to explicitly teach pulling each blank from a stack of magazines with the rotating device and further handling the blank on the surface that forms an inner facing surface of the formed box. 
	However Langen teaches a blank folding method that includes holding a magazine 110 of flat blanks 400 such that the foreword most blank is the one that is to be folded; par 0082; figs 1-2; and pulling the blank by suction to the panels that will be formed around a mandrel and create the inner surfaces of the formed case; and further teach that air suction cups 220a and 220b may be fixedly mounted to outer or forward facing face 219a of the panel rotating device 219; par 0107; figures 9-13.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have a stack of blanks in line with the folding apparatus, to simplify the movement and the equipment needed to form each box continuously; and to move the location of the suction rotating apparatus to have control of either side of the panels being folded depending on the orientation and type of the case being folded from the flat blank.

Regarding claim 87, Graham in view of Langen substantially teaches a method as claimed in claim 108 further comprising: (f) after (e), closing a bottom opening of said tubular shaped blank (after forming the generally tubular shape, a bottom folder assembly 1308, including bottom side panel folders 1398, bottom end panel folders 1402 and a lower plate 1404, move the panel folder towards mandrel support device further explained in Graham par 0083-0084).
	Regarding claim 88, Graham in view of Langen substantially teaches a method as claimed in claim 108 further comprising:
(f) moving said mandrel to a bottom closing station at which said bottom portion closing apparatus closes said bottom opening of said tubular shaped blank when located at said bottom closing station (after forming the generally tubular shape, a bottom folder assembly 1308, including bottom side panel folders 1398, bottom end panel folders 1402 and a lower plate 1404, move the panel folder towards mandrel support device further explained in Graham par 0083-0084).
	Regarding claim 90, Graham in view of Langen substantially teaches a method as claimed in claim 88, wherein when said mandrel is moved from bottom closing station, adhesive is applied to a surface of a blank while said blank is being releasably held with said first and second portions oriented at said first orientation (an automated adhesive applicator 1210 that applies adhesive to predetermined area of blank 20 prior to positioning on the mandrel support, Graham par 0064).
Regarding claim 98, Graham in view of Langen substantially teaches a method as claimed in claim 96 wherein said mandrel has a wall (1706) with a recess (1708), said recess being configured to receive a portion of said first rotating apparatus therein (1364); and wherein when said first rotating apparatus rotates said first portion of said blank from said first orientation around the first portion of the surface of said mandrel, said second portion of the blank is held substantially against the second portion of the surface of the mandrel and a portion of said first rotating apparatus is received in said recess therein (Graham teaches a portion of glue folder plate 1364 rotates the glue panel and positons and seals the glue panel to the panel 302 in the recess 1708 which is interpreted as receiving at least a portion of the first rotating device).
	Regarding claim 99, Graham in view of Langen substantially teaches a method as claimed in claim 98 wherein said recess is an opening through said wall, and at least a part of said first rotating apparatus passes through said opening therein (Graham teaches a portion of glue folder plate 1364 rotates the glue panel and positons and seals the glue panel to the panel 302 in the recess 1708 which is interpreted as receiving at least a portion of the first rotating device). 

Regarding claim 100, Graham in view of Langen substantially teaches a method as claimed in claim 99 wherein said recess comprises a first recess and wherein said wall has a second recess, said second recess being configured to receive a portion of said second rotating apparatus therein; and wherein when said second rotating apparatus rotates said second portion of said blank from said first configuration a portion of said second rotating apparatus is received in said second recess.
Graham discloses a first recess 1708 which allows for access inside the mandrel,
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to duplicate the number of recesses for greater access to the walls of the blank and to help support the blank on the mandrel during rotation. 
Regarding claim 101, Graham in view of Langen substantially teaches a method as claimed in claim 100 wherein said opening is a first opening and wherein said second recess is a second opening through said wall, and at least a portion of said second rotating apparatus passes through said second opening.
Graham discloses a first recess 1708 which allows for access inside the mandrel,
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to duplicate the number of recesses for greater access to the walls of the blank and to help support the blank on the mandrel during rotation. 

Regarding claim 102, Graham discloses a method for forming a container (200,400) from a blank (20, or 300; fig.1 shows flat blank) having a first generally flat configuration into a second generally tubular configuration, said method comprising:
(a)    rotating a first portion of said blank around a first portion of an outward facing surface of a mandrel (Mandrels 1312 or 1704; figs 30-33);
(b)    rotating a second portion (1318,1320) of said blank from said first configuration (fig.30) in an opposite rotational direction to the rotation of the first portion of the blank, around a second portion of the outward facing surface of said mandrel (1312,1704);
(c)    fixedly connecting said first and second portions of said blank together to form a generally tubular configuration around said mandrel (figs 31,33; connecting portions 310,302 together around the mandrel);
wherein said rotating of said first portion of said blank and said second portion of said blank forms a second generally tubular configuration; and wherein, during at least part of said rotating of said first portion of said blank, said blank is engaged by a first rotating apparatus (1324,1340,1364)  on a surface side of said blank which forms part of an inward facing surface of said blank when said blank is in said second generally tubular configuration; and wherein, during at least part of said rotating of said second portion of said blank, said blank is engaged by a second rotating apparatus (1344,1326)  on a surface side of said blank which also forms part of said inward facing surface of said blank when said blank is in said generally tubular configuration (surface of panels are folded by rotating apparatus’ to form a tube which creates inner surfaces when folded; par 0072).
Graham fails to explicitly teach pulling each blank from a stack of magazines with the rotating device and further handling the blank on the surface that forms an inner facing surface of the formed box. 
However Langen teaches a blank folding method that includes holding a magazine 110 of flat blanks 400 such that the foreword most blank is the one that is to be folded; par 0082; figs 1-2; and pulling the blank by suction to the panels that will be formed around a mandrel and create the inner surfaces of the formed case; and further teach that air suction cups 220a and 220b may be fixedly mounted to outer or forward facing face 219a of the panel rotating device 219; par 0107; figures 9-13.

Regarding claim 103, Graham in view of Langen substantially teaches a method as claimed in claim 102 wherein said mandrel has a wall with a first recess and a second recess, said first recess being configured to receive a portion of said first rotating apparatus therein; and wherein when said first rotating apparatus rotates said first portion of said blank from said first configuration a portion of said first rotating apparatus is received in said recess, and wherein said second recess is configured to receive at least a portion of said second rotating apparatus therein; and wherein when said second rotating apparatus rotates said second portion of said blank from said first configuration a portion of said second rotating apparatus is received in said second recess.
Graham discloses a first recess 1708 which allows for access inside the mandrel,
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to duplicate the number of recesses for greater access to the walls of the blank and to help support the blank on the mandrel during rotation. 
Regarding claim 104, Graham in view of Langen substantially teaches a method as claimed in claim 100 wherein said first recess is a first opening through said wall and at least a portion of said first rotating apparatus passes through said first opening, and wherein said second recess is a second opening through said wall, and at least a portion of said second rotating apparatus passes through said second opening.
Graham discloses a first recess 1708 which allows for access inside the mandrel,
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to duplicate the number of recesses for greater access to the walls of the blank and to help support the blank on the mandrel during rotation. 

Regarding claim 105, Graham discloses a method for forming a container from a re-configurable blank having a first generally flat configuration into a second tubular configuration, said method comprising: (a)    moving a mandrel apparatus between a bottom forming station and a tubular blank forming station, said mandrel apparatus having interconnected thereto for movement with the mandrel apparatus (after forming the generally tubular shape, a bottom folder assembly 1308, including bottom side panel folders 1398, bottom end panel folders 1402 and a lower plate 1404, move the panel folder towards mandrel support device further explained in par 0083-0084), an adhesive application apparatus (1210); (b)    during the movement of the mandrel apparatus and the adhesive application apparatus between the bottom forming station and the tubular blank forming station, applying an adhesive to an outward facing surface of a blank while said blank is in said first generally flat configuration (adhesive application to glue flap 310 before the final forming of the mandrel; an automated adhesive applicator 1210 that applies adhesive to predetermined area of blank 20 prior to positioning on the mandrel support, par 0064); (c)    rotating said blank from said first configuration, around an outward facing surface of a mandrel into said second tubular configuration (formed around mandrel to form a tubular configuration; figs 30-33);(d)    fixedly connecting said blank with said adhesive into said second tubular configuration around said mandrel (connected also at glue flap 310).
Graham teaches applying glue prior to folding but fails to explicitly teach the location of the glue applicator in relation to the folding process.
However Langen teaches adhesive applicators 600 that can be appropriately positioned and their operation may be controlled such that during the folding process the adhesive applicators can apply appropriate amounts of adhesive in various locations on the panels; par 0132; par 0117-0119.
Therefore it would have been obvious to one having ordinary skill in the art to control the adhesive application to occur during the folding process to provide a more efficient process when multiple areas and varied amounts of adhesive are used in the case forming process. 
Regarding claim 106, Graham in view of Langen substantially teaches a method as claimed claim 105 wherein said rotating said blank from said first configuration, around an outward facing surface of a mandrel into said second tubular configuration comprises:(i)    rotating a first portion of said blank from said first configuration in a first rotational direction around a first portion of the outward facing surface of said mandrel (surface of panels are folded by rotating apparatus’ to form a tube which creates inner surfaces when folded with mandrel and folding apparatus ; par 0072); (ii)    rotating a second portion of said blank from said first configuration in an opposite rotational direction to the rotation of the first portion of the blank, around a second portion of the outward facing surface of said mandrel (1344,1326) .
Regarding claim 107, Graham in view of Langen substantially teaches a method as claimed claim 106 wherein (a) during said rotating of said first portion of said blank, said blank is engaged by a first rotating apparatus on a surface side of said blank which forms part of an inward facing surface of said blank when said blank is in said second generally tubular configuration; and wherein during said rotating of said second portion of said blank, said blank is engaged by a second rotating apparatus (1344,1326)  on a surface side of said blank which also forms part of said inward facing surface of said blank when said blank is in said generally tubular configuration (Graham par 072).

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 2/17/2021, with respect to the rejection(s) of claim(s) 1-5, 7-17, 19, 21, 87-88, 90, 98-108  under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Graham US 2015/0367589 in view of Langen US 2010/0263333.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731